Bell, Chief Judge.
Defendant was convicted of selling an obscene magazine and possessing obscene devices with the intent to sell in violation of Code § 26-2101. Held:
1. Defendant’s witness, a clinical psychologist, testified that the devices in issue were not designed and marketed as useful primarily for sexual gratification and would not be prescribed by doctors for that purpose. But this same witness was not allowed to testify that in his opinion they would be primarily purchased as a joke-type novelty. The issue to be decided by the jury in this case is whether the devices were designed or marketed as useful primarily for stimulation of human genital organs and thus obscene. Code § 26-2101 (c). Whether someone may purchase them as a joke was a matter not germane to that issue. Therefore, it was not error to exclude that testimony.
2. Defendant’s enumerations of error with reference to his motion to suppress, parts of the charge to the jury and the constitutionality of Code § 26-2101 (c) all raise identical issues which have been decided adversely to him in Sewell v. State, 238 Ga. 495 (233 SE2d 187); Dyke v. State, 232 Ga. 817 (209 SE2d 166); Nunnally v. State, 235 Ga. 693 (221 SE2d 547); and Pierce v. State, 239 Ga. 844 (239 SE2d 28).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.